DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated November 4, 2022, in which claims 1, 3, 7, 9, 11, and 18-20 were amended, and claims 21-22 were added, has been entered.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding claim 11, the limitations “…whole upper potion…” in line 13 appears to be a typographical error, and should be correctly written as --…whole upper portion…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-13, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yang (U.S. Pub. 2010/0301419).
Regarding claims 1-4, 6, 9, and 10, Yang [Figs.6-7] discloses a semiconductor device, comprising:
an interconnect structure [709,715] embedded in a first metallization layer that comprises an inter-metal dielectric material [103-113], the interconnect structure comprising a first metal material [709,715]; and
a first liner structure [701-705] embedded in the first metallization layer,
wherein the first liner structure has its whole upper portion in direct contact with each boundary of the interconnect structure disposed within the first metallization layer, 
wherein the first liner structure [701-705] is in direct contact with at least a portion of the inter-metal dielectric material [103-113], and
wherein the first liner structure comprises a doped carbide-based metal structure [701-705] comprising a second metal material, the second metal material being different from the first metal material [Paras.119-123];

wherein the second metal material includes at least one material selected from the group consisting of: cobalt (Co), ruthenium (Ru), tantalum (Ta), titanium (Ti), tungsten (W), molybdenum (Mo), zinc (Zn), aluminum (Al), and manganese (Mn) [Para.120];

wherein the doped carbide-based metal structure comprises one or more dopants, each of the one or more dopants including at least one selected from the group consisting of: a hydrogen atom, a hydroxide atom, a nitrogen atom, a hydrogen ion, a hydroxide ion, a nitrogen ion, a carbon-hydrogen ion, a hydrogen radical, a hydroxide radical, a nitrogen radical, and a carbon-hydrogen radical [Para.120];

wherein the first metal material [709,715] includes copper (Cu) [Para.128];

wherein the interconnect structure includes a via portion [713] and a trench portion [715] that is in direct contact with the via portion [Fig.7E];

wherein the second metal material is reacted with one or more dopants through a plasma process [Note: the limitation “the second metal material is reacted with one or more dopants through a plasma process” is a product-by-process limitation. The doped carbide-based metal structure [701-705] of Yang discloses the claimed liner structure];

wherein the plasma process includes at least one plasma process selected from the group consisting of: a hydrogen plasma process, a nitrogen plasma process, an ammonia plasma process, and a methanol plasma process [Product-by-process limitation. The doped carbide-based metal structure [701-705] of Yang discloses the claimed liner structure].

Regarding claims 11-13 and 15, Yang [Figs.6-7] discloses a semiconductor device, comprising:
an interconnect structure embedded in a first metallization layer that comprises an inter-metal dielectric material [103-113], the interconnect structure comprising a first metal material [709,715]; and
a first liner structure [701-705] embedded in the first metallization layer,
wherein the first liner structure is extended along one or more boundaries of the interconnect structure in the first metallization layer,
wherein the first liner structure [701-705] comprises a first alloy layer [701] having a first one of a plurality of second metal materials [Para.120] and a second alloy layer [705] having a second one of the plurality of second metal materials [Para.126], each of the first one and the second one of the plurality of second metal materials being different from the first metal material [Paras.120,126];
wherein the first alloy layer [701] has at least a portion in direct contact with the inter-metal dielectric material [103-113], and the second alloy layer [705] has its whole upper portion in direct contact with the interconnect structure [709,705];

wherein the plurality of second metal materials include: cobalt (Co), ruthenium (Ru), tantalum (Ta), titanium (Ti), tungsten (W), molybdenum (Mo), zinc (Zn), aluminum (Al), and manganese (Mn) [Para.120];

wherein the first metal material [709,715] includes copper (Cu) [Paras.127-128];

wherein the interconnect structure includes a via portion [713] and a trench portion [715] that is in direct contact with the via portion [Fig.7E].

Regarding claims 18-20, Yang [Figs.6-7] discloses a method for forming a semiconductor device, comprising:
forming a cavity [117,119] at least partially extending through a dielectric layer [103-113];
forming a liner structure [701-705] extending along the cavity and in direct contact with a first interconnect structure [101] below the cavity, wherein the first interconnect structure comprises a first metal material [Cu; para.12], wherein the liner structure [701-705] includes a first alloy layer [701] having a first one of a plurality of second metal materials [Para.120] and a second alloy layer [705] having a second one of the plurality of second metal materials [Para.126], each of the first one and the second one of the plurality of second metal materials being different from the first metal material [Paras.120,126]; and
filling the cavity with the first metal material to form a second interconnect structure [709-715], wherein the first alloy layer [701] has at least a portion in direct contact with the inter-metal dielectric material [103-113], and the second alloy layer [705] has its whole upper portion in direct contact with the interconnect structure [709,705];

wherein the second metal materials each include at least one material selected from the group consisting of: cobalt (Co), ruthenium (Ru), tantalum (Ta), titanium (Ti), tungsten (W), molybdenum (Mo), zinc (Zn), aluminum (Al), and manganese (Mn); and
the first metal material includes copper (Cu) [Para.128];

wherein the first alloy layer and the second alloy layer [701,705] each have the second metal material reacted with one or more dopants through a plasma process, wherein the plasma process includes at least one plasma process selected from the group consisting of: a hydrogen plasma process, a nitrogen plasma process [Paras.120,123-126], an ammonia plasma process, and a methanol plasma process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 16-17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pub. 2010/0301419) in view of Koschinsky (U.S. Pub.2017/0117179).
Regarding claims 7-8, 16-17, and 21-22, Yang fails to explicitly disclose the limitations of the claims, However, Koschinsky [Fig.5] discloses and makes obvious a semiconductor device
further comprising:
a second liner structure embedded in a second metallization layer over the first metallization layer, wherein the second liner structure comprises the second metal material reacted with the one or more dopants;
wherein the interconnect structure is wrapped by the first and second liner structures;
wherein the interconnect structure has a portion in direct contact with the second liner structure.

It would have been obvious to provide the interconnect structure as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed November 4, 2022 have been fully considered but they are not persuasive. The limitation “interconnect structure” of the claims does not preclude its interpretation to include layers 709 and 715 of Yang. Additionally, it is conventional to consider the seed layer part of the conductor fill material. Consequently, Yang discloses the claimed limitations.
Overall, Applicant’s arguments are not persuasive.  The claims stand rejected and the Action is made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822